In a letter signed April 16, 2016, addressed to die Clerk of the Appellate Courts, respondent John F. Thompson, of Leavenworth, an attorney admitted to practice law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2015 Kan. Ct. R. Annot. 390).
At the time the respondent surrendered his license, two complaints had been docketed by the office of the Disciplinary Administrator for investigation. One complaint alleged that the respondent violated Kansas Rules of Professional Conduct (KRPC) 1.1 (2015 Kan. Ct. R. Annot. 442) (competence), and the other complaint alleged that the respondent violated KRPC 1.15 (2015 Kan. Ct. R. Annot. 556) (safekeeping property) and KRPC 8.4 (2015 Kan. Ct. R. Annot. 672) (misconduct).
This court, having examined the files of the office of the Disciplinary Administrator, finds that surrender of the respondents license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that John F. Thompson be and is hereby disbarred from tire practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of John F. Thompson from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2015 Kan. Ct. R. Annot. 401).